Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission dated 9/21/22 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 9, 11, 14, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIANG (US 5234728).
Regarding claim 1, CHIANG discloses a portable decorative fountain (FIG.s 1-4) comprising a portable body (10 FIG. 4) with one or more cavities for collection of water; a pump (15 FIG. 2) for pumping water from at least one of the cavities in an upward direction; a conduit (as shown in FIG. 2) for carrying water that is pumped by the pump; and a speaker (see 50 FIG. 4) attached to the body to play sound; wherein the lights change in response to a different sound coming from the speaker (col. 2 line 57-62).
Regarding the fountain being configured to be operated with or without the speaker playing sound, although not explicitly discussed, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the fountain of CHIANG is functionally and structurally equivalent to the claimed fountain, and absent clear details, it would be within ordinary skills in the art to configure the fountain to operate independent of the operation of the speaker in accordance to a preferred application of the assembly. 
Regarding claim 4, CHIANG further discloses the fountain has a plurality of speakers (50 FIG. 1).
Regarding claim 7, although CHIANG does not explicitly show the body has a height of one foot to six feet, weight of 1 kg to 200 kg, and a longest width from bottom center of the housing that is between 1 foot to three feet, absent persuasive evidence that the claimed size and shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal dimension for the body in order to achieve a desired structural modularity for the assembly. 
Regarding claim 9, CHIANG further discloses the fountain has (at least) four to eight cavities (structurally evident).
Regarding claims 11, 14, 15, absent persuasive evidence that the claimed location is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal location to place the speaker, such as above at least one cavity and below at least one cavity, in a recessed position in the body, in an alcove of the body, in the alcove behind and/or above and/or next to at least one cavity, behind at least one flow of water, behind two separate flows of water from two different cavities placed above the speaker, or at top of the fountain, in accordance to a preferred application of the assembly. 
Regarding claim 19, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that in the intended operation of the assembly of CHIANG, the speaker is capable of being placed less than 2 feet elevated from a ground, facing outward, in accordance to a preferred structural modularity of the assembly. 
Claim(s) 10, 24 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIANG in view of TING (US 6206298).
Regarding claim 10, CHIANG does not explicitly show the speaker is placed above at least one cavity and below at least one cavity. 
TING further teaches the speaker is placed above at least one cavity and below at least one cavity (as shown in FIG. 1). 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to change lights in response to sounds, such as taught by TING, with the fountain of CHIANG in order to yield the predictable result of improving the operational modularity of the assembly. 
Regarding claim 24, CHIANG discloses a portable decorative fountain (FIG.s 1-4) comprising: a portable body (10 FIG. 4) shape like rocks (30 FIG. 4) and having with at least three cavities configured in a cascading fashion, and the body having one or more openings configured for passage of sound from inside of the body to outside of the body; a pump (15 FIG. 2) for pumping water from at least the cavity position at a lowest level in an upward direction; a conduit (as shown in FIG. 2) for carrying water that is pumped by the pump; and a speaker (see 50 FIG. 4) for playing sound attached to the body; a light source (16 FIG. 2) on a bottom of at least one of the cavities; wherein the fountain can be operated with or without the speaker playing sound and the lights changing in response to sounds coming from the speaker (col. 2 line 57-62); wherein the cover makes a portion of the body of the fountain and is visible from outside of the fountain.
CHIANG does not explicitly show the cavities being in different heights, the body having a height of one foot to six feet, weight of 1kg to 200kg and a longest width from bottom center of the housing that being between 1 foot to three feet, and the speaker being placed in a waterproof casing above at least one cavity and below at least one cavity.
TING teaches cavities (see 30 and 34 FIG. 1) in different heights, a speaker (18 FIG. 1) being placed above at least one cavity and below at least one cavity (as shown in FIG. 1), and lights (20 FIG. 1) changing in response to sounds coming from the speaker (col. 3 line 10-27).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate cavities in different heights, such as taught by TING, with the body of CHIANG in order to improve the structural modularity of the assembly. 
Regarding the body having a height of one foot to six feet, weight of 1kg to 200kg and a longest width from bottom center of the housing that being between 1 foot to three feet, absent persuasive evidence that the claimed size is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick a workable size for the parts in order to structurally optimize the assembly. 
Regarding the speaker being placed in a waterproof casing, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a known waterproof casing for the speaker in order to enhance the structural and operational integrity of the assembly. 
Regarding claim 27, CHIANG further discloses the fountain is a cascading fountain with four to eight cavities (see cavities in FIG.s 1-4).
Regarding claims 28-31, absent persuasive evidence that the claimed location is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick an optimal location to place the speaker, such as above at least one cavity and below at least one cavity, in a recessed position in the body, in an alcove of the body, in the alcove behind and/or above and/or next to at least one cavity, behind at least one flow of water, behind two separate flows of water from two different cavities placed above the speaker, or at top of the fountain, in accordance to a preferred application of the assembly. 
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIANG in view of TING and SOOFER (US 2017/0230739).
Regarding claim 32, CHIANG discloses a portable decorative fountain (FIG.s 1-4) comprising: a portable body (10 FIG. 4) with shaped like rocks (30 FIG. 4) and having four to eight cavities (as shown in FIG. 4) configured in a cascading fashion, the body having an opening; a pump (15 FIG. 2) for pumping water from at least the cavity position at a lowest level in an upward direction; a conduit (as shown in FIG. 2) for carrying water that is pumped by the pump; a speaker (see 50 FIG. 5), wherein the cover makes a portion of the body of the fountain and is visible from outside of the fountain; a cover (70 FIG. 4) configured to fit over the casing and cover the opening of the body; and a light source (16 FIG. 2) on a bottom of at least one of the cavities; wherein the fountain can be operated with or without the speaker playing sound.
CHIANG does not explicitly show the speaker being placed above at least one cavity and below at least another cavity, a waterproof casing for placing the speaker inside of the body, the cover having a plurality of its own openings, the cover's openings being configured to allow sound from the speaker to travel from one side of the cover to another side of the cover, and the lights changing in response to sounds coming from the speaker.
TING teaches cavities in a cascading fashion (see 30 and 34 FIG. 1), a speaker (18 FIG. 1) placed above at least one cavity and below at least another cavity, and lights (emitted by 20 FIG. 1) changing in response to sounds coming from the speaker (col. 3 line 10-27).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate cavities in different heights, such as taught by TING, with the body of CHIANG in order to improve the structural modularity of the assembly. 
Furthermore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to change lights in response to sounds, such as taught by TING, with the fountain of CHIANG in order to yield the predictable result of improving the operational modularity of the assembly. 
SOOFER teaches a waterproof casing (see FIG.s 1-8) for a speaker. 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a water proof casing, such as taught by SOOFER, to place the speaker inside of the body of CHIANG, in order to improve the operational and structural integrity of the assembly, allowing the speaker to prove sound through the water. 
Regarding the cover having a plurality of its own openings configured to allow sound from the speaker to travel from one to another side of the cover, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination provided above allows for providing the speaker inside the water in the body under the cover, and therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to provide the cover with openings for passage of sound therethrough in order to the assembly to function in its intended manner. 
Response to Arguments
Applicant’s arguments dated 9/21/22 have been considered; however, they are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or they are not persuasive.
Upon further consideration of the disclosure of the application, the prior art and the prosecution history, a new prior art and a new interpretation of the previously cited prior art is presented in the current rejection, to which applicant’s arguments do not apply.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached via email jong.lee@uspto.gov or by phone on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875